Exhibit 10.10

     
(CNA LOGO) [c62207c6220702.gif]
     
333 South Wabash, 40-South, Chicago, IL 60604
  Thomas Pontarelli
 
  Executive Vice President &
 
       Chief Administration Officer
 
  Telephone 312-822-5291
 
  Facsimile 312-817-4030
 
  e-Mail      thomas.pontarelli@cna.com

March 31, 2010
Private and Confidential



To: Thomas Motamed
Re: Grant of Restricted Stock Units – Performance Based

             
Number of Restricted
Stock Units Granted
    141,758    
 
         
Grant Date
    March 3, 2010    
 
         



In accordance with the terms of your Employment Agreement, dated May 22, 2008,
as amended October 24, 2008, and March 3, 2010, as such may be further amended
from time to time (collectively, the “Employment Agreement”), you have been
granted 141,758 Restricted Stock Units (individually, an “RSU” and collectively,
the “RSUs”) of CNA Financial Corporation (“Company”), pursuant to the terms of
the CNA Financial Corporation Incentive Compensation Plan, as may be amended
from time to time (the “Plan”), each of which represents the right to receive
one share of Company common stock, subject to the terms set forth herein. This
RSU award was granted under the Plan on March 3, 2010.
As described more fully in the attached Award Terms, the number of RSUs that are
earned will be based on the extent to which the Company achieves its budgeted
Net Operating Income (“NOI”) for the 2010 year, and the RSUs, to the extent
earned, will become vested in four equal annual installments on each of the
first four anniversaries of the Grant Date so long as you are employed by the
Company on each such date. For example, one quarter of the RSUs granted (to the
extent earned) will be vested on March 3, 2011 if you are an employee on that
date. In addition, the RSUs (to the extent earned) will vest if your employment
is terminated under certain circumstances and upon a Change in Control (as
defined in Section 16 of the Employment Agreement). After the RSUs vest, one
share of Company common stock will be transferred to you for each RSU that is
earned, and you can decide whether to hold or sell the shares of Company common
stock you have obtained, subject to CNA’s Securities Compliance Policy and
applicable insider trading restrictions.
For the 2010 year, NOI goals and RSUs Award attainment will be determined
according to the following schedule.

                                                  2010   2010   Percentage      
  CNAF NOI   CNAF NOI Achievement   RSUs Earned                                
    < $600M   < 50%   0%                   $600M - $750M   50% - 100%   80% -
100% 1                   $750M - $1300M   Above 100%   100%                    
              (1) Percent of RSUs earned to be interpolated          

Under the present tax laws, you will potentially recognize taxable income equal
to the value of the Company common stock at the time it is transferred to you,
even if you do not sell the stock. When and if you sell the shares of Company
common stock acquired through the RSUs, any additional gain may be subject to
further tax at capital gain rates. The Company recommends that you consult with
your own tax advisor to determine the applicability of the tax rules to the
awards granted to you in your individual circumstances.

 



--------------------------------------------------------------------------------



 



This Award Letter provides a summary of your RSUs, and the Award is subject to
the Award Terms enclosed with this Award Letter. (In the attached Award Terms,
you are referred to as the “Participant.”) This Award Letter shall be subject to
the Award Terms, and the Award Terms shall be subject to the provisions of the
Plan. If discrepancies arise between this Award Letter and the Award Terms, the
Award Terms will govern, and if discrepancies arise between the Award Terms and
the Plan, the terms of the Plan will govern.
Sincerely,
-s- Thomas Pontarelli [c62207c6220703.gif]

 



--------------------------------------------------------------------------------



 



Award Terms
Restricted Stock Unit Award Terms for Performance Based Grant Under the
CNA Financial Corporation Incentive Compensation Plan
          On March 3, 2010 (the “Grant Date”), CNA Financial Corporation (the
“Company”) granted to the Participant certain Restricted Stock Units
(individually, an “RSU” and collectively, the “RSUs”) payable in shares of
Company common stock. Each RSU constitutes a contractual right that entitles the
eligible person to receive, at the time the right vests as hereinafter provided,
one share of the Company’s common stock. All RSU grants shall be subject to the
following terms (sometimes referred to as the “Award Terms”):
          1. RSUs Award. For purposes of these Award Terms, the “Participant”
shall be the eligible person identified in the award letter included with these
Award Terms (the “Award Letter”) and reflecting the date of grant of the RSUs
that is the same as the Grant Date specified in these Award Terms. The RSUs have
been granted under the CNA Financial Corporation Incentive Compensation Plan, as
may be amended from time to time (the “Plan”), which is incorporated into and
forms a part of these Award Terms, and shall constitute Deferred Shares as
defined in Section 10.2 of the Plan. Certain words, terms and phrases used in
these Award Terms are defined in the Plan (rather than in these Award Terms or
Award Letter), and except where the context clearly implies or indicates the
contrary, and except as otherwise provided in these Award Terms, a word, term,
or phrase used or defined in the Plan is similarly used or defined in these
Award Terms and the Award Letter. Other words, terms or phrases used in these
Award Terms or the Award Letter are defined in Paragraph 12 of these Award Terms
or elsewhere in these Award Terms or the Award Letter.
          2. Satisfaction of Performance Criteria. The RSUs shall be earned if,
and only if, the Company’s NOI for the year that includes the Grant Date is at
least equal to 50% of the Budgeted NOI for such year. For purposes of these
Award Terms, “NOI” and “Budgeted NOI” shall have the meanings set forth in the
Employment Agreement. If the NOI is equal to at least 50%, but not more than
100%, of the Budgeted NOI for the year, 80%-100% of the RSUs (and 80%-100% of
each installment for purposes of Paragraph 3) shall be earned with interpolation
applied for actual achievement. If the NOI is greater than 100% of the Budgeted
NOI, 100% of the RSUs shall be earned (and 100% of each installment for purposes
of Paragraph 3). If fewer than 100% of the RSUs are earned, the portion of the
RSUs that are not earned shall be forfeited and the Participant shall have no
further rights with respect to such unearned RSUs, and all provisions hereof
that relate to the vesting and settlement of RSUs shall apply only to the earned
portion. The Compensation Committee of the Company’s Board of Directors
(“Committee”) shall determine the extent to which the RSUs are earned in
accordance with Article 11 of the Plan as if the RSUs were Performance Bonus
Awards as defined therein, and the requirements of Section 162(m) of the
Internal Revenue Code, except that the Committee shall not have the authority to
use negative discretion to reduce the number of RSUs that are earned.
          3. Vesting. Subject to the limitations of the Plan and these Award
Terms, each installment of RSUs, to the extent earned, shall be vested, and no
longer subject to forfeiture if the Participant’s employment is terminated, on
and after the Vesting Date for such installment as described in the following
schedule (but only if the Termination Date has not occurred before the Vesting
Date):

 



--------------------------------------------------------------------------------



 



              INSTALLMENT     VESTING DATE APPLICABLE TO
INSTALLMENT     First quarter of earned RSUs     March 3, 2011     Second
quarter of earned RSUs     March 3, 2012     Third quarter of earned RSUs    
March 3, 2013     Fourth quarter of earned RSUs     March 3, 2014    

          4. Termination of Employment. All of the RSUs that have not yet vested
shall expire and be forfeited, and the Participant shall have no further rights
with respect to such RSUs, if the Termination Date occurs prior to the Vesting
Date with respect to such RSUs, except as hereinafter provided. Notwithstanding
the foregoing, all outstanding RSUs (to the extent earned) that have not
previously vested shall vest if:

(a)  
The Participant’s employment is terminated, either during the year that includes
the Grant Date or the following year, by reason of his death or Permanent
Disability, in which event the Termination Date shall be the Vesting Date for
purposes of Paragraph 3;
  (b)  
The Participant is terminated by the Company without Cause, or resigns for Good
Reason, as both such terms are defined in and determined under the Employment
Agreement, in either case either during the year that includes the Grant Date or
the following year, in which event the Termination Date shall be the Vesting
Date for purposes of Paragraph 3, provided that the Participant executes and
does not revoke the Release described in the Employment Agreement within the
time period provided therein; or
  (c)  
There is a Change in Control, as defined in Section 16 of the Employment
Agreement, in which event the date on which the Change in Control occurs shall
be the Vesting Date for purposes of Paragraph 3.

          5. Transfer of Stock in Settlement of RSUs. As soon as practical, but
in no event more than thirty (30) days after each Vesting Date, whether such
Vesting Date occurs pursuant to Paragraph 3 or Paragraph 4, one share of common
stock of the Company shall be transferred to the Participant in full settlement
of the Participant’s rights with respect to each RSU that vested on such Vesting
Date. Notwithstanding the foregoing, if on the Vesting Date the Committee has
not yet determined the extent to which the RSUs have been earned, the shares, to
the extent earned, shall be transferred to the Participant not more than thirty
(30) days after the Committee makes its determination, but in no event later
than the last day of the year following the year that includes the Grant Date;
provided that if the Vesting Date occurs during the year that includes the Grant
Date by reason of a termination of employment pursuant to Paragraph 4(b), then
the transfer shall be deferred to the first business day that is at least six
months after the Participant has incurred a separation from service as defined
in Section 409A of the Internal Revenue Code.

 



--------------------------------------------------------------------------------



 



          6. Dividend Equivalent Payments. In the event that the Company
declares any dividend payable in cash to the holders of its common stock before
the Vesting Date with respect to any of the RSUs (or after the Vesting Date but
before shares of stock have been transferred to the Participant in settlement of
the RSUs), the Participant shall be entitled to receive a payment of additional
compensation equal to the dividends he would have received if he had owned a
number of shares of common stock equal to the number of unvested or unsettled
RSUs. Such dividend equivalent payments shall be paid to the Participant,
without interest, at the same time that the applicable RSUs are transferred to
him pursuant to Paragraph 5, and if the RSUs expire without vesting the
Participant’s right to the dividend equivalent payments shall also be forfeited.
          7. Administration. The authority to manage and control the operation
and administration of these Award Terms shall be vested in the Committee, and
the Committee shall have all such powers with respect to these Award Terms as it
has with respect to the Plan. Any interpretations of these Award Terms by the
Committee and any decisions made by it with respect to these Award Terms are
final and binding on the Company and the Participant except to the extent
provided in Paragraph 9 of these Award Terms. These Award Terms may be modified
by the Company in the event subsequent regulatory, tax, or legal developments
require any such modification, provided that any such modification shall have
minimum economic effect on these Award Terms.
          8. No Rights As Shareholder. The Participant shall not have any rights
of a shareholder with respect to the RSUs issued unless and until a certificate
for the shares of common stock has been duly issued by the Company following
vesting of the RSUs as provided herein.
          9. Governing Documents. The Award Letter shall be subject to these
Award Terms, and these Award Terms shall be subject to the provisions of the
Plan, a copy of which may be obtained by the Participant from the office of the
Secretary of the Company. If discrepancies arise between these Award Terms and
the Plan, the terms of the Plan will govern. These Award Terms are subject to
all interpretations, amendments, rules, and regulations promulgated by the
Committee from time to time pursuant to the Plan. Notwithstanding anything in
these Award Terms to the contrary, in the event of any conflict between the
Award Letter, these Award Terms, or the Plan, on the one hand, and the
Employment Agreement, on the other hand, the Employment Agreement shall control:

(a)  
unless the Participant otherwise agrees in a writing that expressly refers to
the provision of the Employment Agreement whose control he is waiving;
  (b)  
except as expressly provided in Section 3.2 (other than the provisions of
(x) Section 3.2(a) and (y) Section 3.2(c) to the extent that such provision
authorizes the Committee to determine whether the Termination of Affiliation is
for Cause or other reason, which determination shall continue to be governed by
the Employment Agreement), Section 4.2, Article 13 (to the extent any deferral
is required to insure deductibility under Section 162(m) of the Code (provided,
however, that no such deferral shall be required if it would violate
Section 409A of the Code)), Section 16.1, Article 17, Section 18.4 or
Section 18.5 of the Plan; or
  (c)  
except as expressly provided in Paragraphs 7, 9, 10 or 11 of these Award Terms.

 



--------------------------------------------------------------------------------



 



          10. Amendment. These Award Terms may be amended by written agreement
of the Participant and the Company, without the consent of any other person,
except that any such amendment shall be subject to the approval of the
Committee.
          11. Arbitration/Beneficiaries/References. Any Claim, as such term is
defined in Section 11 of the Employment Agreement, arising out of or relating to
the Award Letter or these Award Terms shall be resolved by binding confidential
arbitration in accordance with Section 24 of the Employment Agreement. In the
event of the earliest to occur of (a) the Participant’s death, (b) a judicial
determination of the Participant’s incompetence, or (c) the Participant’s
Permanent Disability arising from a mental incapacity, references to the
Participant in the Award Letter, these Award Terms and the Plan shall be deemed,
where appropriate, to refer to his beneficiary, estate, or other legal
representative.
          12. Definitions. For purposes of these Award Terms, the following
definitions shall apply:

(a)  
Employment Agreement. The “Employment Agreement” shall mean that certain
Employment Agreement, dated May 22, 2008, between the Participant and the
Company, as amended by the First Amendment thereto dated October 24, 2008, and
the Second Amendment thereto dated March 3, 2010, and any other amendment
subsequently agreed to by the Participant and the Company.
  (b)  
Vesting Date. The Participant’s “Vesting Date” is the date on which the
specified amount of RSUs are vested as provided for in Paragraphs 3 or 4 of
these Award Terms.
  (c)  
Termination Date. The Participant’s “Termination Date” shall have the meaning
set forth in the Employment Agreement.
  (d)  
Permanent Disability. The term “Permanent Disability” shall mean that the
Participant has been unable, due to physical or mental incapacity, to
substantially perform his duties and responsibilities under the Employment
Agreement for 180 days out of any 270 consecutive days.

 